In an action to foreclose a purchase-money second mortgage, appeal is taken from the order dated December 18, 1935, as resettled by the order dated January 13, 1936, which order grants plaintiff’s motion for a deficiency judgment against appellant. Order affirmed, with ten dollars costs and disbursements. The court disaffirms the rule announced in Klein v. Kramer (246 App. Div. 760) and will follow Weisel v. Hagdahl Realty *905Co., Inc. (241 id. 314), disregarding the limitation of the Klein case. Subsequent investigation indicates there is no real equity in favor of the mortgagor referred to in the Klein case. Lazansky, P. J., Young, Davis, Johnston and Adel, JJ., concur.